UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 6, 2010 Commission Registrant, State of Incorporation, I.R.S. Employer File Number Address and Telephone Number Identification No. 1-8809 SCANA Corporation 57-0784499 (a South Carolina corporation) arkway, Cayce, South Carolina 29033 (803) 217-9000 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 6, 2010, G. Smedes York retired from the registrant’s board of directors. Item 5.07Submission of Matters to a Vote of Security Holders. The registrant’s 2010 annual meeting of shareholders was held on May 6, 2010. The following matters were voted upon at the meeting by the holders of the registrant’s common stock. 1. The following directors were elected for terms expiring at the registrant’s 2013 annual meeting of shareholders. Nominee Votes For Authority Withheld Broker Nonvotes Joshua W. Martin, III 32,174,299 James M. Micali 32,174,299 Harold C. Stowe 32,174,299 2. The SCANA Corporation Long-Term Equity Compensation Plan as amended and restated on December 31, 2009 was approved. Votes For Votes Against Abstentions Broker Nonvotes 32,174,299 3. The appointment of Deloitte & Touche LLP as the independent registered public accounting firm for SCANA Corporation was approved. Votes For Votes Against Abstentions Broker Nonvotes 9,722,161 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SCANA Corporation (Registrant) May 7, 2010By:/s/James E. Swan, IV James E. Swan, IV Controller
